Carlisle, J.,
dissenting. I am unable to agree with the majority opinion of this court on the disposition of the above entitled case, for the reason that I consider it a gross miscarriage of justice. Of course, there are many matters regarding the charge of the court which I realize we cannot go into, as counsel for the Defendant-Appellant frankly admits in his brief. However, there are many other issues involved in this case about which there might be and is a great difference of opinion. One thing is agreed upon that the crime of assault and battery is a lesser crime included in the crime of stabbing with intent to wound. The real question, however, is succinctly stated in paragraph 2 of the reply brief for the Defendant, Steel, who will hereafter be referred to as Steel, and the State of Ohio will be hereinafter referred to as the State, although in the formal title the State is the Plaintiff-Appellee. The question is as follows: “Could the defendant be guilty of *424assault and battery under tbe indictment and tbe evidence?” It is axiomatic and needs no citation of authority that a jury may find the defendant guilty of a lesser included offense, but only where the evidence warrants the same. Bandy v. State, 102 Ohio St., 384, to which reference is hereby made to support the preceding sentence. In the Bandy case, the defendant was convicted of the charge set out in the indictment, but in this case the Defendant, Steel, of a lesser included offense. In the Bandy case, in my opinion, the court properly refused to charge on lesser included offenses, because under the evidence the defendant was either guilty of the offenses charged, or was not guilty of the same. In the case at bar, the court charged improperly in my opinion on the lesser included offenses contrary to the rule pronounced in the Bandy case, although as heretofore stated, I do not believe this question could be properly raised at this point in this case. I am certain that the legislature had no intention of conveying jurisdiction upon juries in criminal cases with arbitrary power to disregard the evidence, and the principles of law applicable to any case upon trial. The law clearly is and has been for many years to the effect that a jury may find a criminal defendant not guilty of a particular crime charged in an indictment, and if the evidence is sufficient to do so, to find the defendant guilty of a lesser included offense.
After a careful and complete study of the Bill of Exceptions, and particularly the transcript of all the testimony, I am unable to say, and further would find that there is no ground, or no substantial evidence, or evidence of any degree which would justify the conviction rendered by the jury in this case. The jury did find the Defendant, Steel, not guilty of stabbing with intent to wound, and it is my opinion that he was either guilty of this offense, or no offense at all, and I firmly believe under the evidence produced by the State, and especially under the testimony of the prosecuting witness himself, it was the duty of the trial court to dismiss the indictment and discharge the defendant at the end of the State’s case. However, since the trial court did not do this and let the case go to a jury, he thereby entrusted them with the power to compromise or commute the punishment for any offense actually committed, if one *425was committed, and thus impose a punishment quite different than that prescribed by law. This power the jury does not have.
It is the view of the majority opinion, as I interpret it, that everything the court and jury did was proper in this case, and, of course, I recognize that this court as a reviewing court, has no jurisdiction to reverse the case upon the weight of the evidence, except by concurrence of all three judges. However, this rule would not apply where the verdict of the jury is illegal and contrary to law. Zarbo v. State, 18 Ohio Law Abs., 145. I agree completely and entirely with counsel for the Defendant, Steel, when he concludes at the end of his reply brief as follows:
No. 1. Under the evidence Steel was guilty of stabbing with intent to wound, or nothing.
No. 2. The court should never have charged on lesser included offenses because the evidence did not warrant such a charge, although as previously stated in this opinion after serious question as to whether or not this matter may be raised in this proceeding.
No. 3. If Steele’s offenses were good against stabbing, which the jury found they were, then they were also good against assault and battery, even under improper charges by the court.
No. 4. The verdict is against the evidence and contrary to law. I have no desire to engage in personalities at any time in any matter before this court, of which I am a member, and I realize this court ordinarily has no right to criticize juries, and I do not like to engage in criticism of trial judges, but I strongly feel in the instant case that the defendant, Steel, was improperly and illegally treated in the court below. I know that the majority members of this court would say in reply to this that they were matters for the determination of the jury, but my reply to that is that juries have no right to render verdicts contrary to the evidence and contrary to law.
In concluding, I would only say that to me the evidence is crystal clear, both on the part of the State and the evidence presented by the Defendant, Steel, to the effect that the Defendant, Steel, never took one step at any time toward the complaining witness. All he did at any time during the alterca*426tion was to defend his person, and as I say frankly, in my opinion, the evidence did not show any justification for any defense of property. The evidence, as shown by the transcript, reveals that the complaining witness, Graves, was the aggressor at all times; that he weighed about 170 lbs., and was much taller than the Defendant, Steel, and much more heavily built. That even though the altercation occurred on a warm day Graves had on heavy gloves; what does all the above mean? In view of the fact that he was attempting to assault the Defendant, Steel, upon Steel’s land and backed him some 60 feet, according to Steele’s testimony, which is only disputed by Graves, and probably would have pursued him further had he not, as Graves admitted, fallen down and temporarily at least lost his control of the situation and retreated. Did the Defendant, Steel, pursue him then? The answer is NO, and it is upon the basis of what the writer of this opinion has said preceding that he would set aside a verdict and discharge the defendant, or at least remand the case back to the trial court for further proceedings according to law. I would like to close by referring again to the evidence before the Court, and the jury to the effect that the Defendant, Steel, was painted as a quiet, inoffensive gentleman, who has never been in any difficulties with the law, of slight build, and weighed approximately 138-140 lbs. The use of the pitchfork, which is concededly a dangerous weapon, if properly used, seems to have been siezed upon by the State, the trial court and by the majority member of this court as the peg upon which to convict the Defendant, Steel. I respectfully submit that all the evidence the Defendant, Steel, shows that he used such a deadly weapon with admirable discretion and the evidence shows this very clearly by disclosing that the complaining witness’ wounds were of a very slight nature, such as might be acquired by any farmer to any part of his body in merely stretching or using barbed wire.